Citation Nr: 9925488	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  93-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1990 to 
July 1991.  In addition, she previously had over fourteen 
years of service in the Reserves.  The claim at issue, 
however, relates only to her active military service.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied the 
veteran's claim of entitlement to service connection for a 
back condition.  

This matter was previously before the Board.  In March 1995, 
the Board remanded the case to the RO for additional 
development.  Following that development, the Board rendered 
a decision in February 1998 denying the veteran's claim of 
entitlement to service connection for a back disorder.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 1998 
Order, the Court vacated the Board's February 1998 decision 
and remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand and a 
Suspension of Proceedings (Joint Motion).  The Board then 
requested a VA medical expert opinion as to whether the 
veteran's back disorder preexisted service.  That development 
has been completed, and the case is once again before the 
Board for review.


FINDINGS OF FACT

1.  The veteran's back disorder, degenerative arthritis, 
clearly and unmistakably preexisted her period of active duty 
service, and the underlying condition is not shown to have 
chronically worsened or increased in severity during service.

2.  Any worsening or increase in severity of the underlying 
disease during service is due to the natural progress of the 
disease.  


CONCLUSION OF LAW

A back disorder, arthritis, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the well-groundedness of the veteran's claim within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991) was not 
specifically addressed by the parties in the Joint Remand, 
the Board was required to support any medical conclusions by 
independent medical evidence such as an advisory medical 
opinion or recognized medical treatise.  As will be 
discussed, the Board has not resorted to use of a medical 
text or treatise, but has obtained an advisory medical 
opinion as directed by the parties.  The Board is satisfied 
that the evidence has been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Regulations provide that a preexisting injury or 
disease will be considered to have been aggravated by active 
duty service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946, is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(1998).  The burden of proof is on the government to rebut 
the presumption of sound condition upon induction by showing 
that the disorder existed prior to service, and, if the 
government meets this requirement, it must then show that the 
condition was not aggravated in service.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

In this case, the veteran's service entrance examination 
report dated in September 1990 showed no complaint, treatment 
or finding pertaining to any back condition.  Service medical 
records reflect that the veteran was seen on several 
occasions with complaints of back pain.  In particular, it 
was noted that the veteran injured her back in March 1991 
after bumping the middle part of her back against a bed rail 
while getting out of her bottom bunk.  X-rays at that time 
disclosed an S-shaped scoliosis of the thoracolumbar spine 
with mild arthritic changes throughout the entire length of 
the thoracic and lumbar spine.  Since no lateral views were 
obtained, the examiner was unable to completely rule out all 
possible traumatic abnormality; however, the examiner did 
find that this study revealed no obvious fracture or 
dislocation.  

The veteran was seen in April 1991 with additional complaints 
of mid-back pain for the past day.  Tightness was present in 
the upper thoracic spine.  It was noted that the veteran had 
thoracolumbar scoliosis.  As a result, the veteran was placed 
on profile for approximately two weeks where she was 
restricted from doing any pushups or sit-ups.  In May 1991, 
the veteran reported complaints of back pain for the past two 
months.  Examination showed a normal gait, no spasm, mild 
rhomboid tenderness, and mild left scoliosis.  Reflexes were 
two plus and symmetrical in both lower extremities.  The 
assessment was mild rhomboid strain.  A June 1991 treatment 
report noted the veteran's rhomboid strain was being treated 
with exercise, massage, heat, and ice.  A June 1991 discharge 
history noted the veteran's complaint of recurrent back pain.  
It was noted that the veteran had been evaluated after 
injuring her back in March 1991 and that she took Motrin.  
The veteran's separation physical examination report was 
negative for any abnormalities of the spine.

Following her separation from service, the veteran filed a 
claim for VA benefits in July 1991, which included the back 
injury of March 1991.  In connection with her claim, the 
veteran was afforded a VA orthopedic examination in August 
1991.  The report from that examination noted the veteran's 
complaints of back pain on the right side.  Examination of 
the back showed scoliosis in the thoracolumbar junctions to 
the right which was partially compensated in the upper 
thoracic spine.  X-rays revealed lumbar scoliosis and 
degenerative disease of the lower lumbar spine, with 
osteophyte formation and facet hypertrophy at L4-5.  The 
impression was scoliosis of the spine and a contusion sprain 
of the lumbar spine, both of which seemed to be resolving 
slowly at the present time. 

VA outpatient treatment reports dated from July to November 
1991 show treatment for the veteran's complaints of back 
pain.  In July 1991, the veteran reported pain in her upper, 
middle and low back areas.  When seen in August 1991, the 
veteran reported complaints of upper back pain diagnosed as 
facet syndrome and osteoporosis.  The veteran's cervical and 
upper lumbar region was treated with ultrasound, moist heat 
and massage.  A September 1991 treatment report noted 
continued back pain with little improvement.  The veteran was 
scheduled for exercise and body mechanics classes to improve 
strength and decrease pain in the lower back.  Finally, a 
November 1991 treatment report included an assessment of 
upper back pain and rule out cervical radiculopathy.

The veteran underwent an additional VA examination in October 
1992.  The examiner documented the veteran's history of a 
back injury in March 1991 which had been treated 
conservatively with physical therapy and analgesics.  The 
veteran reported that her back was currently manifested by 
occasional back pain, especially in the morning when there 
was stiffness.  She related there were times when she slept 
on the floor due to severe pain.  On physical examination, 
the back showed full range of motion and tenderness in the 
midlevel-lumbar area and both paraspinous muscles.  Straight 
leg raising was negative, and reflexes were two plus and 
equal.  Motor sensation was "okay," and no paraspinous 
muscle spasms were present.  The impression was chronic 
lumbar spine sprain and rule out urinary tract infection.  

In March 1995, the Board remanded the case and requested an 
expert medical opinion as to the following questions: (1) did 
a history recorded in service, in the absence of medical 
records showing treatment for, or a diagnosis of, a back 
disability prior to service, conclusively establish that the 
veteran had a back disability upon entering active service; 
(2) if so, was there a worsening of the veteran's back 
disability during service; and (3) if so, is there clear and 
unmistakable evidence that the increase in severity was due 
to the "natural progress" of the disease; (4) or did the 
back symptoms in service render the veteran more susceptible 
to such symptoms later; and (5) could a worsening of the 
condition reasonably have been expected to have been found at 
the time of the separation examination.  

Pursuant to that request, the veteran was examined by the VA 
in October 1995.  Based upon examination of the veteran's 
back, the diagnoses included degenerative joint disease of 
the thoracolumbar spine and mild scoliosis of the lumbar 
spine.  In an addendum to that report, the examiner 
essentially stated that: (1) the veteran had a back 
disability upon entering active duty service; (2) none of the 
evidence showed any worsening of this disability during 
service; (3) clear and unmistakable evidence demonstrated 
that any increase in severity was probably due to the 
"natural progress" of the disease; (4) the veteran's back 
symptoms in service did not render her more susceptible to 
such symptoms later; and (5) any worsening of the disability 
could have been expected to have been found at the time of 
the separation examination.

In its February 1998 decision, the Board determined that the 
addendum to the October 1995 examination report constituted 
clear and unmistakable evidence that the veteran's back 
disorder preexisted service, thereby rebutting the 
presumption of soundness.  After the appeal to the Court, the 
Joint Motion essentially concluded that the Board's decision 
was based on evidence unsupported by the record.  It was 
noted that one of the questions posed to the medical examiner 
in the Board's remand was, "Did a history in service, in the 
absence of medical records showing treatment for, or a 
diagnosis of, a back disability prior to service conclusively 
establish that the veteran had a back disability upon 
entering service."  The Joint Motion determined that this 
question was factually erroneous, as there was no history of 
a preexisting back disability recorded in service.  Although 
scoliosis is not a recognized disability for compensation 
purposes, see 38 C.F.R. § 4.9 (1998), the Joint Motion 
observed that the veteran did not request service connection 
for scoliosis.  

The Joint Motion also pointed out that the Board did not 
explain the nature of the preexisting back disability; thus, 
it was unclear as to what disability the Board referred.  The 
parties agreed that the October 1985 VA examiner's opinion 
was tantamount to a bare conclusion without a factual 
predicate.  Therefore, the opinion relied on by the Board 
could not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness.  
See Miller v. West, 11 Vet. App. 345, 348.  The Joint Motion 
then instructed the Board to clarify the nature of the 
disability and to readjudicate the issue of whether the 
veteran's back disorder clearly and unmistakably preexisted 
service. 

The Board subsequently requested an additional VA expert 
medical examiner to review the claims file and provide an 
opinion as to whether it was at least as likely as not that 
the veteran had a current back disability, other than 
scoliosis, which was either incurred in or chronically 
aggravated by service.  If so, the examiner was requested to 
identify which diagnostic formulation for any such disability 
was best supported by the evidence. 

In a July 1999 report, Gary Rubin, M.D., concluded it was 
exceedingly unlikely that the veteran had a current back 
disability which was either incurred in or chronically 
aggravated by her military service.  Dr. Rubin, a VA staff 
physician, board certified in orthopedic surgery and 
assistant professor at Vanderbilt University Medical Center, 
initially determined that the veteran had not suffered any 
significant injuries to her back in service.  Although the 
veteran reported spasm of her upper back on February 22, 
1991, and pain in her mid back on April 23, 1991, Dr. Rubin 
noted that no mention of any significant injury was reported 
at those times.  Dr. Rubin thus concluded that these reports 
constituted conclusive evidence that the innocent-sounding 
injury incidentally noted as ". . .patient struck back on 
bed," was an insignificant injury.  

In addition, the Dr. Rubin concluded it was clear that that 
the veteran "had arthritis in her thoracic lumbar spine 
prior to entering service" in December 1990.  X-rays taken 
in March 1991 showed arthritic changes throughout the entire 
length of the thoracic and lumbar spine, which Dr. Rubin 
noted could not have been caused by an innocent injury such 
as bumping her back on her bed.  Even if the veteran had 
sustained a significant injury which resulted in post-
traumatic arthritis to her thoracolumbar spine, Dr. Rubin 
stated such injury must have occurred at least six months 
(and more likely years) prior to the X-rays.  

Finally, Dr. Rubin commented that the veteran's post-service 
complaints of back pain pertained only to her lumbar spine, 
whereas her only injury in service was to her mid and upper 
back.  In summary, Dr. Rubin reported that the evidence 
conclusively revealed that the veteran had scoliosis and 
arthritis of her thoracic and lumbar spine prior to service, 
with absolutely no history of any significant injury to her 
spine during her short tenure in service.  A copy of Dr. 
Rubin's opinion was provided to the veteran's representative 
and the parties were afforded additional time to submit 
evidence.  Additional argument was submitted after review of 
the opinion.  

Disregarding the October 1995 VA examiner's opinion as to 
pre-existing disability, the Board finds that the presumption 
of soundness afforded by law has been rebutted by other 
medical evidence showing that the veteran's back disorder 
clearly and unmistakably existed prior to service.  See 
Crowe, supra.  The Board places significant weight on the 
July 1999 opinion by Dr. Rubin who concluded that the veteran 
clearly had arthritis in her thoracolumbar spine prior to 
entering service in December 1990.  This opinion was based on 
a review of the entire claims file, and included a discussion 
of the facts and medical principles involved in arriving at 
that conclusion.  No medical evidence is contained in the 
record which contradicts that conclusion.  

The medical evidence also demonstrates that there was no 
worsening of the veteran's preexisting back disorder from 
arthritis during service beyond any natural progress of the 
disease.  The October 1995 VA examination report and its 
addendum included a medical opinion that there was no 
worsening of the veteran's preexisting back disability during 
service, and that any increase in severity was due to the 
"natural progress" of the disease.  Similarly, Dr. Rubin 
stated in his recent opinion that it was exceedingly unlikely 
that the veteran currently had a back disability which was 
either incurred in or chronically aggravated by her service 
in the military.  Neither opinion is contradicted by the 
record.  

The adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Here, 
for example, Dr. Rubin considered the veteran's reports of 
back pain and injury during service, as well as the 
radiographic evidence of arthritic changes in the spine.  He 
assessed the significance of those facts in his opinion.  

In reaching this decision, the Board considered the veteran's 
statements, including testimony presented at a hearing before 
the RO in September 1992, that her back disorder was incurred 
in or aggravated by her period of service.  As a lay person, 
however, the veteran is not competent to offer an opinion as 
to the cause or aggravation of her back disorder during 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1994) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  In 
this respect, although the veteran can report her symptoms, 
her statements as to the etiology of arthritis must be 
supported by competent medical evidence, not mere 
allegations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  No such evidence has been presented.  Hence, the 
veteran's statements alone cannot serve as a basis for 
granting her claim of entitlement to service connection for a 
back disorder. 

For the foregoing reasons, the Board adopts the medical 
opinion from Dr. Rubin and must conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a back disorder.  
Since the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for a back disorder is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

